﻿179.	 It is with great pleasure that I extend to Mr. Lazar Mojsov, the representative of Yugoslavia, my heartfelt congratulations and best wishes on his election as President of this session of the General Assembly of the United Nations. I do this with all the more pleasure since he represents a friendly nation with which Portugal in recent years has established relations of mutual respect and benefit, quickly reaching a level of close friendship and co-operation, to which the official visit to Portugal next month of Marshal Tito, at the invitation of the President of the Portuguese Republic, Ramalho Eanes, will bear witness.
180.	I should like to direct a few words of sincere appreciation and thanks to Mr. Hamilton Shirley Amerasinghe, the representative of Sri Lanka, another friendly nation, to which Portugal has for several centuries been linked historically and culturally, for the manner in which he presided over the thirty-first session of the General Assembly and guided its work with such efficiency and distinction.
181.	I am especially pleased to greet the Secretary-General of the United Nations, Mr. Kurt Waldheim, to whose enlightened vision of international life, sense of history and justice, and high human and diplomatic qualities the United Nations and the very community of nations owe so much.
182.	I am also pleased at this time to salute the admission to the United Nations of the Republic of Djibouti and the Socialist Republic of Viet Nam, expressing the hope that a close co-operation will soon be established within the United Nations between the delegations of Portugal and of these new Member States, whose admission represents yet another step not only towards the conclusion of the decolonization process undertaken by the United Nations but also towards the universality of the Organization, which is so much to be desired.
183.	Last year, my country voted in favour of General Assembly resolution 31/21, which then recommended the admission of Viet Nam to membership in the United Nations. This year we had the honour of sponsoring the draft resolution that approved the admission of Viet Nam to the United Nations.
184.	With the admission to the United Nations, still during the last session of the General Assembly, of the People's Republic of Angola-which we had strongly supported and greeted with deep joy—all the nations emerging from the policy of decolonization initiated by Portugal on 25 April 1974 are now fully represented in the United Nations. These nations bear witness to the determination with which Portugal has sought to be in step with history and to meet, not only the thinking of the United Nations, but, above all, the legitimate and natural aspirations of the peoples whom we had colonized for centuries.
185.	I greet all the representatives of the community of nations here present, but I direct a very special salute to the representatives of Angola, Cape Verde, Guinea Bissau, Mozambique and Sao Tome and Principe-countries with which Portugal and Brazil today form a vast human community linked by blood, history, tradition, culture and, finally, a common language in which I am addressing the Assembly today, a language that, as I stated here last year, we believe is bound to play an increasingly important role in the task of bringing men together and helping them to free themselves from alienation.
186.	We trust that in the future that role will be acknowledged by the United Nations itself through the recognition of Portuguese as one of the official languages of the Organization.
187.	It may be pointed out in this connexion that the Portuguese language has, in fact, already been used as a working language in international meetings that have taken place under the aegis of the United Nations, as in the recent International Conference in Support of the Peoples of Zimbabwe and Namibia held at Maputo.
188.	We believe, therefore, that the Portuguese language can be instrumental in helping men overcome their difficulties in every field-ideological, technological, political and social.
189.	Last year, I had an opportunity in this Assembly to outline the major principles which guide democratic Portugal in international relations and which are enshrined in our Constitution.
190.	Since then, during the first year of the Constitutional Government, the Republic of Portugal has acted in accordance with those principles.
191.	One of the efforts of our diplomacy that 1 should like to point out in particular is Portugal's pending request for admission into the European Economic Community made in March of this year, and we are expecting a reply.
192.	The spirit that prevailed in the talks which Prime Minister Mario Soares had in the capitals of the nine countries members of the Community, and which I was privileged to follow enables us to envisage this accession with confidence.
193.	Our commitment towards a democratic, strong and united Europe is now total. This democratic Europe should not, however, be conceived as an end in itself, but rather as a factor of stability and world peace as well as a natural ally of the developing countries. A democratic Europe is, for Portugal, a basis for a world-wide policy of understanding and co-operation.
194.	To achieve this all European nations, even those with different political regimes, must maintain the continent in a climate of detente. We thus attach great value to the work of the Conference on Security and Co-operation in Europe now proceeding in Belgrade. The mere fact that the Conference is taking place is, for us, a most encouraging sign.
195.	We shall go to Belgrade in a constructive spirit, ready to recognize the positive results achieved following the Final Act of Helsinki, but also seeking to strengthen its implementation.
196.	It is our belief that detente in Europe will encourage the possibility of achieving an international order that will be more stable and less affected by the spectre of violent conflict. If such an understanding is possible in Europe, then certainly it can be in other regions.
197.	In this light, Portugal considers the presence in Belgrade of the countries of the Mediterranean area to be a means of associating the greatest possible number of nations with it and with the effort towards such an understanding.
198.	The world continues to be clouded by very serious problems calling for the increased attention of the community of nations. The General Assembly will examine them all, and we hope, for our part, to make a positive contribution, if not towards their respective solutions, at least towards their clarification and better assessment.
199.	I shall refer to two of them in particular, because of their seriousness and because they are certainly those which the Portuguese Government regards with the greatest attention in view of their specific nature, the interests and values at stake, and the multiple affinities that link us to the peoples concerned.
200.	As a nation both European and Atlantic, we are bound to Africa, and not only to Portuguese-speaking Africa, by multiple ties that are centuries old. We cannot be indifferent to anything that occurs in Africa not only because of its effects on international order, but also because of the real esteem in which we hold the peoples of Africa and the respect we have for their struggle to put an immediate end to all those situations that bear the intolerable stamp of colonialism or represent an unacceptable denial of the most basic human rights.
201.	Portugal cannot fail to add its efforts to those of all nations and all political forces in the world which condemn the stubborn persistence in southern Africa of political concepts, institutions or forms of government that, whatever may be the arguments invoked in their defence, seem designed merely to ensure the survival of an unjust political and social order and to postpone satisfaction of the legitimate desire of the peoples of southern Africa to be masters of their own destiny.
202.	For these reasons, the Portuguese Government hopes that the independence of Namibia, with full respect for its unity and territorial integrity, will not be delayed. We trust that the diplomatic efforts being made to bring together the different parties involved in this matter will meet with success so as to end, through negotiation, the illegal occupation of Namibia.
203.	In this respect, I should like to recall Security Council resolution 385(1976), which constitutes a framework for an acceptable solution of this problem. If this is not achieved, it will not be possible to avoid an escalation of the armed conflict that has been taking place for years to achieve the liberation of that Territory, a conflict caused by the intransigence and stubbornness of the occupying Power.
204.	By the same token, the Government of Portugal expresses its hope that the rebel regime of Rhodesia will shortly come to an end. The aggravation of the situation in that Territory has serious implications for the peace and security of all the countries in the area, and causes justifiable apprehension within the international community. Evidence of this can be seen in the attacks against Mozambique and incursions into its territory which have been condemned by the Security Council.
205.	We hope that a solution can soon be found to put an end to the tragedy now taking place there, thus enabling the establishment in Zimbabwe of a true majority Government. There is no other way to avoid further sacrifices in human lives and the further heightening of racial tensions and hatred. Besides, the continued deterioration of the conflict may render the intervention of outside forces unavoidable.
206.	In this respect I feel that the United Nations should lend its utmost attention to the recent proposals made by the United Kingdom aimed at restoring legality in Rhodesia and at solving the Rhodesian question, proposals which were fully supported by the Government of the United States.
207.	At the same time we expressly condemn the doctrine as well as the practice of apartheid. We take this position all the more firmly since, whatever the errors Portugal was accused of during its colonial period—errors which the Portuguese democrats never failed to condemn-all forms of racial discrimination have always been abhorrent to us. The end of racism should in no way signify the separation of races by continents, but should instead mean their coexistence and interpenetration in the areas where history has brought them together. In this spirit, Portugal recently attended in Lagos the World Conference for Action against Apartheid.
208.	Another area of the world-the Middle East-has become in the past 30 years the scene of a tragedy that, despite all efforts to end it and notwithstanding the repeated affirmations of the countries involved that they wish to arrive at a peaceful solution, has already resulted in many thousands of victims, has been and probably will continue to be a grave threat to the peace of the world, and constitutes a flagrant example of how fear, false notions of security, and a sectarian spirit can mislead those who govern.
209.	Portugal does not have direct interests in that region. However, the vicissitudes of history have bound us by culture and blood to the peoples who have taken part and have been victims in this drama.
210.	It seems intolerable to the people and Government of Portugal that millions of human beings continue to live in the Middle East under the threat and sometimes under the harsh laws of war in spite of all the efforts made to find a peace formula that should ensure the right to exist to every State in the region, without exception, and the right of the Palestinian people to create its own homeland.
211.	A formula will have to be found which, while guaranteeing to Israel the respect of its borders and of its very right to exist, will definitely prevent it from continuing, under whatever pretext, to occupy territories which it does not own and which were conquered by force 10 years ago, and from trying to extend its influence on them through the illegal establishment of settlements, the purpose of which is merely to consolidate, if not to perpetuate, a status quo clearly and justly condemned by the international conscience. Portugal associates itself with this condemnation, and has not done so earlier for the sole reason that it considers this rostrum of the United Nations to be the most adequate place to do it.
212.	I repeat, a formula will have to be found depriving Israel of the authority it claims to have to deny the Palestinian people the right-which, after all, it claims for itself—to be the master of its national destiny, a formula that would enable the Palestinian people to see its right to create its own homeland unanimously recognized by the international community.
213.	Portugal supports the rapid convening of the Geneva Conference with the participation of the representatives of the Palestinian people in such a way as to recognize its aspirations and to give Israel security assurances.
214.	In the Far East my country still maintains formal responsibilities with respect to the Territory of East Timor. As we have repeatedly stated, Portugal has no claims or interests there other than wishing to conclude, in the best possible manner, the process of decolonization of all the Non-Self-Governing Territories under its administration. We believe that this can be achieved only by respect for the right of the Timorese people to self-determination and independence, as stated in resolution 1514 (XV), applicable to all peoples under colonial domination. In the circumstances that are known to all, this can only take place through compliance with the resolutions adopted by the General Assembly and the Security Council on this matter.
215.	Within its limitations, my Government is ready, as it has always been, to give the United Nations all possible co-operation in this field.
216.	I should like at this stage to lay before this Assembly some of the thoughts which come to our mind when we consider the history of the United Nations and the demands with which we are confronted in present-day international relations.
217.	If we analyse the activities carried out by the United Nations to this day, if we try to ascertain in what fields its action is now more necessary, more urgent, we may safely conclude that the United Nations is entering a new phase of its existence.
218.	This Organization was conceived and its structures drawn up during the Second World War; it started to function when memories of past tragedies and sufferings were still fresh and when consciousness of the threat of an even greater catastrophe in the event of another war was vivid. Understandably, under such circumstances the maintenance of peace and international security were the main concerns. Thus we can note that the various United Nations bodies during the first years of their existence, therefore, devoted a major part of their work to the task of trying to avoid the eruption of international conflicts or of trying to solve, through peaceful means if possible, those conflicts which could unfortunately not be avoided.
219.	It is obviously not easy to evaluate the significance of the actions-or even of the mere existence-of the United Nations in the course of these events. It is difficult therefore to assess the specific contribution of the United Nations towards the prevention of a given conflict or the solution of a given crisis. It is particularly difficult to say to what extent the fact that a third world war did not break out was due to the United Nations. But we may safely conclude that the fact that we have lived in a situation of relative peace is linked to the existence, and to the actions, of the United Nations, as was the solution of many conflicts.
220.	But peace and security do not constitute the sole aim of the United Nations. And if it is obvious that war has caused tragedies which human sensitivity would consider it intolerable to see repeated, it is equally obvious that situations of suffering and sacrifice persist, affecting a great part of mankind—situations which in some cases are no lighter than those brought about by war.
221.	On the other hand, the attention of an international organization would naturally be focused more intensely on situations extending beyond the borders of States. The most flagrant example of this was unquestionably the case of people. not enjoying their own independence, of peoples dominated by other peoples—in short, the case of colonial situations.
222.	It is therefore not surprising that, once certain structures aimed at reducing the risk of another world war had been set up, the United Nations should have launched a large-scale campaign against colonialism. It should not be forgotten that this action was prompted by solidarity, and sometimes by political interests which were not always directly related to the degree of justice or injustice prevailing in each colonial situation; but unquestionably, in my mind, these situations constituted a field in which the intervention of the United Nations was morally just, legally in accordance with the aims of the Charter, and politically viable.
223.	The action of the United Nations in the field of decolonization is unfortunately not complete. There still exist situations which, owing to their dimensions and seriousness, require that the efforts undertaken in this sector be in no way weakened. But it seems that the end of the road is in sight, and it is no longer hazardous to say that the days of colonialism are numbered.
224.	We have every reason to welcome the changes that have occurred in the fight against colonialism, but we must remember that victory in this field will allow the United Nations to concentrate its efforts in other fields where situations exist which the international community cannot ignore and which call for urgent and effective action.
225.	The first problem to be faced, concerning which we must urgently overcome the current deadlock and achieve visible progress, is the question of disarmament.
226.	We are perfectly aware of the complexity of the negotiations on disarmament. We recognize the legitimate concern of States regarding their security and defence. But the present situation is clearly unacceptable, and no one can have the slightest doubt as to the urgency of finding a solution.
227.	It is therefore with renewed hope that we await the special session of the General Assembly on disarmament to be held in 1978-not because we expect it to approve sensational armament reductions, but because we feel that that session will represent an important step towards the establishment of a new mentality, of a new spirit in which these questions must be considered. For only with a new spirit can the present situation be overcome. Without it, no machinery, no negotiation, can dispel the constant threat of apocalyptic destruction under which we live.
228.	While pledging the total co-operation of the Portuguese Government I appeal to all States represented here boldly and resolutely to make every effort and to use all the resources of their imaginations to find solutions to this problem, which has a decision bearing on other problems facing mankind today. We must, however, bear in mind that the factors of security essential to small nations are not always those brought forward by the great Powers.
229.	I believe it can be said that the situations causing the greatest amount of suffering to mankind are mainly due to one of two reasons: to the fact that human beings arc denied the effective exercise of their legitimate rights, or to the fact that they find themselves in a position in which, even though no repressive action is exercised against them, they are unable to fulfil their most basic needs.
230.	Regarding the first type of situation, the answer must be found in the defence and protection of human rights. The existence of the second type of situation underscores the need to establish a new international economic order. The two main tasks of the United Nations in the phase following decolonization must therefore be the protection of human rights and the establishment of a new economic order in the world.
231.	It must of course be noted that these objectives are enshrined in the Charter and have, in one way or another, been pursued by the United Nations during all the years of its existence. The fundamental change that we believe has taken place lies in the fact that more favourable conditions now exist and that a greater sense of urgency is now being felt concerning the attainment of these objectives.
232.	As regards human rights, the efficiency of the actions of the United Nations has been limited by the existence of suspicions hindering international co-operation in this field. However, we consider that unavoidable difficulties can in no way constitute an excuse for complacency or passivity.
233.	To ensure the full protection of human rights and to build a new and more just economic order-those are the challenges facing mankind today. The two aspects are in our view inseparable.
234.	Portugal has a very particular interest in the protection of human rights and is engaged in the process of becoming a party to a series of international instruments aimed at the effective defence of those rights. Of these I should like to recall the European Convention for the Protection of Human Rights and Fundamental Freedoms, and the International Covenants on Human Rights.
235.	As I already had the opportunity of stressing a year ago, it is not surprising that Portugal attaches particular significance to the protection of human rights. The experience of a dictatorial regime which ignored the most elementary individual rights and guarantees has clearly shown us the importance of respecting them, and in this matter our Constitution contains clear and mandatory provisions.
236.	In speaking of human rights, I cannot fail to emphasize the necessity of giving very particular attention to the protection of the human rights of migrant workers. We believe this to be a question concerning which international organizations bear special responsibilities. The Portuguese Government and its diplomacy are firmly resolved to explore all existing possibilities in this field and to seek with other countries better solutions to this problem.
237.	By the same token, the establishment of a new economic order also raises some specific problems that imply the alteration of structures we have traditionally thought of as being matters within" the internal jurisdiction of each State. In order to undertake the modification of such structures it is necessary to bear in mind that the world has become more interdependent, that the destiny of one man is increasingly linked with that of others and that the areas of international co-operation must be progressively expanded.
238.	No doubt the North-South dialogue has intensified in recent years. Various institutional formulas have been attempted in the search for the necessary balance between rich and poor nations. One of the most striking examples was the Conference on International Economic Cooperation, which ended in Paris in June last. The conclusion reached—that dialogue must continue in the appropriate forums-remains important. No one can doubt that the United Nations and its specialized agencies are one of those forums, if not the principal one. The United Nations will therefore have to prepare adequate institutional arrangements to cope with such tasks. Spontaneity in the economic field is no longer acceptable.
239.	In this connexion, the work taking place within the United Nations with respect to the law of the sea and a new regime for the oceans deserves a special mention.
240.	Portugal continues to take an active part in the Third United Nations Conference on the Law of the Sea and to follow developments associated with the establishment of a new regime for the oceans of the world that will take into account both the necessities of the world community and the spirit of the new economic order.
241.	We note with satisfaction the progress achieved during the sixth session of the Conference. However, we remain apprehensive concerning the difficulties that still persist in some areas, difficulties that must be overcome in a spirit of compromise so that a text containing the general consensus and representing an acceptable balance between the various positions and interests at stake can be arrived at.
242.	We believe it to be of major importance that the convention codifying the new law of the sea be adopted in the near future, not only because it would represent a major contribution within the framework of the United Nations towards peace and mutual understanding but also because it would provide the small coastal States with guarantees for the respect for their rights, particularly those regarding the use of resources.
243.	On the other hand, the convention would provide guarantees to the technologically developed countries and safeguard their vital interests as maritime Powers, also assuring the security of the large investments necessary for the exploitation of the sea-bed and the ocean floor. However, it is not sufficient to establish a new legal regime for the oceans without ensuring at the same time the institutional conditions that will facilitate its application and without contributing to the necessary international co-operation.
244.	If it is true that organs that are part of the United Nations system and have competence in ocean affairs have played an important role in this area, it is also true that they have not always been able to keep up with new needs and with the changes and problems arising from new technologies. In our opinion, this gap between institutions and functions must command the attention of the higher bodies of the United Nations. Adjustments and improvements—some already under way in the specialized organs and others requiring the creation of new machinery for co-operation—should be integrated in a rational and efficient way to meet the new requirements of the international community. Priority should be given, inter alia, to increasing the aid given to Member States which need international assistance, in particular the developing nations, thereby facilitating the application of the new regime governing the oceans and ensuring that they can thus derive greater benefits for their economic and social development.
245.	We thus believe that, once the Conference enters its final stage, it would be advisable for the General Assembly to consider this important matter.
246.	My Government, wishing to contribute as far as it can to international co-operation, has taken the initiative of offering Lisbon as a possible site for one of the bodies that may be established as a result of the Conference on the Law of the Sea, namely, for the Law of the Sea Tribunal, and we hope that this offer will be favourably considered by the Member States.
247.	Another very important role of the United Nations to which I should like to devote a few words concerns co-operation in matters which are predominantly the internal affairs of a State but which by their nature, significance or dimension transcend the boundaries of that State. My country faces such a situation today, and I should like to refer to it.
248.	It is well known that decolonization of the Territories which in 1974 were under Portuguese administration led to the arrival in Portugal of hundreds of thousands of people, a number all the more impressive when we bear in mind the size and the normal population of my country. It is perhaps relevant to recall and analyse some aspects of that event.
249.	First, the influx of these people was a direct consequence of decolonization, a decolonization undertaken after the revolution of 25 April 1974 in strict accordance with the objectives of the United Nations and within the framework defined in the Charter and in General Assembly resolutions, and in close co-operation with the United Nations.
250.	Secondly, the people concerned come from different regions of the world and are of various nationalities.
251.	Thirdly, Portugal, although aware of the problems that could arise there from, decided that the most immediate and effective means of facing the situation would be to admit those peoples into the country without placing any obstacles or barriers to their entry.
252.	Fourthly, the international community, aware of the special nature of that phenomenon as well as interested in the fact that those peoples should be given the possibility of moving to a territory of their own choice, contributed financially to their transportation and even to some settlement costs.
253.	From what I have just said it must be concluded that, although we are dealing with a phenomenon taking place within the borders of a given State, it is in fact something of interest and concern to the entire international community. Portugal, being the most immediate and convenient destination, did not hesitate to admit all those who sought entry, neither setting up obstacles nor imposing conditions. With regard to the subsequent expenses, it does not seem fair that Portugal alone should have to shoulder the burden of financing a task that appears to be of interest to the international community—all the more so when, bearing in mind the amount of those costs and the limited resources we possess, such a solution would impose heavy sacrifices on the Portuguese people.
254.	The international community and particularly certain United Nations organs have already given us some assistance in this field. Unfortunately, the financial burden that we continue to carry appears to exceed our capabilities and it is therefore probable that, in the near future, we shall have to make, possibly in agreement and co-operation with other countries having ties with the populations concerned, an appeal for a wider participation of the international community in the solution of this problem.
255.	I cannot fail in this regard to mention the agreement reached between Portugal and the People's Republic of Angola concerning the return to Angola of nationals of that country, as well as the assistance—limited though it may be given by the United Nations High Commissioner for Refugees in connexion with the admission on Portuguese soil of persons expelled from Mozambique.
256.	Last year I had the opportunity to refer to the role of the United Nations and its decision-making machinery and to point out some inherent weaknesses of that machinery. The wider sphere of action that I have just advocated for the United Nations seems to give greater urgency to this question, and it therefore also seems justified to reflect upon it once again.
257.	The various United Nations organs, when adopting resolutions on matters submitted to them, must as far as possible be true interpreters of the interests of the international community. But the adoption of a resolution expressing those interests does not automatically result from the use of a given formula or a given machinery. It is therefore necessary that the various States, at such time as they concur in the expression of the will of a United Nations body, be conscious of the fact that they are agents of the international community, and that for that very reason they must neither take wholly discretionary positions nor exclusively defend their own specific interests in the matter under discussion.
258.	The attainment of this objective clearly depends also on the improvement of the whole system and the acceptance of certain rules of conduct concerning the definition of positions in the United Nations. But the new element seems to lie in the political will of States to see to it that United Nations resolutions truly reflect the interests of the international community. To ensure that, the principle of equality among States must find its maximum expression within the United Nations. Only thus can aid other universal principles on which the Organization is founded enjoy full recognition and implementation.
